                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

MONTEZ RASHAAD WILLIAMS,                             )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )       Case No. 19-cv-00329-SMY
                                                     )
ANGELA J. CATT, et al.,                              )
                                                     )
                       Defendants.                   )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court for case management. Plaintiff Montez Rashaad Williams

filed this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights

(Doc. 1). The Complaint did not survive screening because Plaintiff failed to state a claim for

relief, and on August 21, 2019, the Court dismissed the Amended Complaint without prejudice

pursuant to 28 U.S.C. § 1915A. (Doc. 9).

       Williams was granted leave to file a Second Amended Complaint on or before September

20, 2019. (Doc. 9, p. 6). Williams was warned that if he failed to submit a Second Amended

Complaint, this case would be dismissed with prejudice. (Id.). The deadline to file a Second

Amended Complaint has passed. Williams has not filed a Second Amended Complaint, nor has

he requested an extension. The Court will not allow this matter to linger indefinitely.

       Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with

prejudice for Williams’s failure to comply with the Court’s Order to file a Second Amended

Complaint and to prosecute his claim. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26,

29 (7th Cir. 1993) (dismissal for failure to prosecute is presumptively with prejudice). Further,
because the Complaint failed to state a claim upon which relief may be granted, this dismissal

shall count as a strike for purposes of 28 U.S.C. 1915(g).

       Williams is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Williams wishes to appeal this Order, he must file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). A motion for leave to

appeal in forma pauperis must set forth the issues Williams plans to present on appeal. See FED.

R. APP. P. 24(a)(1)(C). If Williams chooses to appeal, he will be liable for the $505.00 appellate

filing fee irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C.

§ 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181

F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover, if the appeal is found to be

nonmeritorious, Williams may incur a “strike” under 28 U.S.C. § 1915(g). A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk of Court is DIRECTED to enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: OCTOBER 7, 2019


                                                     s/ Staci M. Yandle_________
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                2
